Name: 92/358/EEC: Commission Decision of 29 April 1992 on a transitional guidance programme for the fishing fleet (1992) of France pursuant to Council Regulation (EEC) No 4028/86 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  management
 Date Published: 1992-07-13

 Avis juridique important|31992D035892/358/EEC: Commission Decision of 29 April 1992 on a transitional guidance programme for the fishing fleet (1992) of France pursuant to Council Regulation (EEC) No 4028/86 (Only the French text is authentic) Official Journal L 193 , 13/07/1992 P. 0001 - 0005COMMISSION DECISION of 29 April 1992 on a transitional guidance programme for the fishing fleet (1992) of France pursuant to Council Regulation (EEC) No 4028/86 (Only the French text is authentic) (92/358/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), as last amended by Regulation (EEC) No 3944/90 (2), and in particular Article 4 thereof, Whereas, on 30 April 1991, the Government of France forwarded to the Commission a multiannual guidance programme for the fishing fleet for the period 1992 to 1996, hereinafter referred to as 'the programme', as required by Article 3 (3) of Regulation (EEC) No 4028/86; whereas it forwarded at a later date additional information concerning the programme; Whereas it is necessary to consider whether, having regard to the foreseeable trend in fishery resources, the market for fishery and aquaculture products, the measures adopted under the common fisheries policy and the guidelines for the latter, the programme fulfils the conditions laid down in Article 2 of Regulation (EEC) No 4028/86 and constitutes a suitable framework for Community and national financial aid for the sector concerned; Whereas the objectives of the previous programme approved by Commission Decision 88/121/EEC (3), as amended by Decision 90/229/EEC (4), constitute the reference basis for assessing the actual development recorded and the effort still needed to ensure that the Community objectives are achieved; Whereas the current or likely situation as regards availability of fish in conjunction with the activities of the fleet concerned does not allow for any adjustment of the forecast on the basis of which these objectives were determined and approved; whereas the efforts made to adapt the fleet should therefore be sustained and strengthened over the period 1992 to 1996, in view of the fact that availability of fish continues to deteriorate; Whereas the scope of the planned modernization efforts implies a substantial improvement in the overall performance of the fleet concerned which should be taken into account when assessing the relationship to be achieved by the end of the programme period between fleet capacity and fish availability; Whereas the development recorded should be monitored on a regular basis so as to improve or adjust the fishery support measures that accompany the implementation of the programme; Whereas any development that does not comply with the programme objectives would run counter to the objectives of the common fisheries policy; whereas, therefore, certain specific measures undertaken under this programme may not warrant public financial assistance; whereas, in this context, approval of the programme should only be effective where the limitations and conditions upon which such approval was made conditional are complied with; Whereas it is important that the overall reduction in fishing effort judged to be necessary in order to adapt the Community fleet to available resources should reflect significant reductions in particular segments of that fleet where an imbalance is most apparent; whereas there is insufficient information available at present to achieve comprehensive segmentation of the fleet in accordance with stocks and zones fished; whereas a broader range of parameters should therefore be developed to evaluate fishing effort as well as fleet capacity; Whereas the Commission cannot approve programmes for the full period until adequate information is available to Member States to permit this new approach and additional time will be required to execute the work programme necessary to complete this process; Whereas it is not appropriate to interrupt the process of reduction of the fleet inherent in the guidance programmes; whereas transitional programmes, for the period 1 January to 31 December 1992, should therefore be approved; Whereas further reduction in fleet capacity is needed in view of the present state of the fish stocks; whereas available information indicates that a minimum reduction of 2 % expressed in tonnage and engine power, based on the objectives for the end of 1991, is necessary to compensate for technological progress; whereas in addition to that reduction, a certain percentage reduction is also necessary for catching-up, in the case of those Member States which have not reached the 1991 objectives; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 A transitional guidance programme for the fishing fleet covering the period up to the end of 1992 is hereby approved subject to the limitations and conditions set out in this Decision and provided that those limitations and conditions are complied with. Article 2 At the latest by the end of July 1992 and the end of February 1993, France shall forward the Commission, in respect of each category of vessel defined in the programme, information on the number of vessels commissioned and withdrawn and on the tonnage and engine power added and withdrawn during the six-month period ending on the preceding 30 June and 31 December. Article 3 The approval referred to in Article 1 shall only be effective where the development of the fleet complies with the objectives of the programme as set out in the Annex hereto. Article 4 This Decision shall be without prejudice to any Community financial aid that may be granted to individual investment projects. Article 5 This Decision is addressed to the Republic of France. Done at Brussels, 29 April 1992. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 373, 31. 12. 1986, p. 7.(2) OJ No L 380, 31. 12. 1990, p. 1.(3) OJ No L 62, 8. 3. 1988, p. 21.(4) OJ No L 124, 15. 5. 1990, p. 49. ANNEX TRANSITIONAL GUIDANCE PROGRAMME FOR THE FRENCH FISHING FLEET (1992) I. GENERAL REMARKS This programme relates to the whole of the metropolitan French fishing fleet and covers the entire territory of metropolitan France. II. OBJECTIVES 1. The aims of the programme are: (a) to reduce the overall level of the operational fishing fleet (defined as registered vessels other than those laid up for more than two years) to 197 572 GRT and 1 033 949 kW, in accordance with point II.3 below; (b) to stabilize the tuna freezer fleet at 27 142 GRT and 69 037 kW, on the understanding that if the fishing capacity of the freezer-seiners expanded beyond the objectives and limits laid down in the programme for this category, this shall not affect the achievement of the overall objectives of the programme and provided that such expansion does not call for any Community financial assistance towards the utilization of the fishing capacities concerned, such expansion may not affect the reference data to be taken into consideration by the Community for the purposes of establishing and conducting relations with third countries; (c) to modernize existing vessels without increasing overall fishing capacity (expressed in tonnage and engine power) in the category to which the vessels concerned belong. 2. To ensure a reduction in overall capacity, no capacity transfers may be made between the fleets operating in the Mediterranean, those operating in Community waters and those operating in other areas. 3. During the period covered by the programme the operational fishing fleet, with the exception of: - working vessels used solely for aquaculture, - vessels used solely for bivalve fishing, must remain within the following limits: Tonnage (in GRT) Type Objectives of 1986 programme at 31. 12. 1986 Situation at 1. 1. 1987 ( ¹) Situation at 1. 1. 1992 Objectives at 31. 12. 1989 31. 12. 1990 31. 12. 1991 Objective at 31. 12. 1992 Less than 12 m overall 31 019( )* 35 530( )* 31 295( )* 30 669 ( ²) Between 12 m and 16 m overall 19 277( )* 21 825( )* 20 750( )* 20 335 ( ²) Between 16 m and 38 m overall 71 385( )* 80 905( )* 78 259( )* 76 694 ( ²) More than 38 m 71 126( )* 71 300( )* 71 300( )* 69 874 ( ²) Of which: - ocean-going tuna fleet 23 410(26)* 27 142(30)* 27 142(30)* 27 142(30)* - others 47 716( )* 44 158( )* 44 158 ( ¹) 42 732 ( ²) Total A 192 807( )* 209 560( )* 184 495 208 764 204 786 201 604( )* 197 572( )* Vessels for aquaculture or for catching bivalves Total B 15 271( )* ( ¹) Including vessels in construction at 1 January 1987. ( ²) Some flexibility may be allowed between one category of fishing vessel and another. * Number of vessels. Engine power (in kW) Type Objectives of 1986 programme at 31. 12. 1986 Situation at 1. 1. 1987 ( ¹) Situation at 1. 1. 1992 Objectives at 31. 12. 1989 31. 12. 1990 31. 12. 1991 Objectives at 31. 12. 1992 Less than 12 m overall 309 278( )* 440 102( )* 378 405( )* 370 837 ( ²) Between 12 m and 16 m overall 119 383( )* 157 943( )* 143 370( )* 140 503 ( ²) Between 16 m and 38 m overall 318 999( )* 392 131( )* 364 875( )* 357 577 ( ²) More than 38 m 166 340( )* 168 400( )* 168 400( )* 165 032 ( ²) Of which: - ocean-going tuna fleet 61 198(26)* 69 037(30)* 69 037(30)* 69 037(30)* - others 105 142( )* 99 363( )* 99 363 ( ¹) 95 995 ( ²) Total A 914 000( )* 1 158 576( )* 1 053 931 1 148 223 1 096 460 1 055 050( )* 1 033 949( )* Vessels for aquaculture or for catching bivalves Total B 117 421( )* ( ¹) Including vessels in construction at 1 January 1987. ( ²) Some flexibility may be allowed between one category of fishing vessel and another. * Number of vessels. III. PLANNED MEASURES 1.1. Whereas the objectives at point II.3, Total A require fishing capacity to be reduced by the difference between the situation at 1 January 1992 and the target to be achieved by 31 December 1992; account must also be taken of changes, if any, in fishing capacity resulting from: - projects for new vessels Construction which have qualified for Community and national aid in respect of 1991, - applications for Community financing of new vessel construction projects currently under consideration by the Commission ( ¹), - vessels joining or leaving the fleet during 1992, if not covered by the first two subparagraphs, which, when added, give the overall fishing capacity to be reduced. 1.2. The reduction referred to in point III.1.1 above must be achieved by the following measures, the implementation of which is conditional on the fishing capacities used remaining within the limits laid down in the programme, although the reduction achieved by each measure may be varied provided that the overall fishing capacity defined in point III.1.1 is reduced as planned: - a reduction in the total fleet by renewal of operational vessels which have been damaged, sunk or otherwise lost, in particular by laying up of operational vessels in direct relation to new constructions, in accordance with the attainment of the objectives set out in point II.3, - the adoption and implementation of measures to adjust fishing capacity, such as the granting of the final cessation premiums as compensation for any necessary reductions which cannot be achieved by the methods referred to in the first subparagraph, - the adoption of administrative measures to forestall any increase in fishing capacity which would be contrary to the programme's objectives, - any other measures that will achieve the same results. ( ¹) Overall capacity may be adjusted to take account of the withdrawal of applications for financing currently under examination by the Commission. 2. Adoption and implementation of legislative and/or administrative measures designed to ensure effective control of fishing capacity and fishing activities with a view to achieving the programme's objectives. 3. Improvement of the register of fishing vessels, with a view to effective control of fishing capacity. IV. COMMENTS 1. The objectives for the fleet given in the above table can be revised only on the basis of scientific evaluations leading to the establishment of the existence of resources which are not fully exploited at present. 2. The objectives in tonnage and power of the programme for 1992 should be fully realized by 31 December 1992 at the latest. Reductions in fishing capacity greater than or equal to those fixed for the objectives at 31 December 1991 which were achieved by Member States ( ¹) can be taken into account in 1992. In that case, the Member States may achieve a minimum of 75 % of the overall reduction for 1992 indicated in the present Annex through permanent withdrawal of vessels from fishing, while the remaining maximum of 25 % can be attained through fishing control measures as long as they are based on permanent legal or administrative measures. 3. The Commission recalls that structural financial interventions by national, regional or local authorities in favour of the sector concerned should henceforth be inserted within the framework of the present programme. ( ¹) On the basis of data provided by 15 February 1992 at the latest, in accordance with Article 2 of the Decision of the Commission on the multiannual guidance programme for the period 1987 to 1991.